NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: YAN SUI,                                 No. 16-60081

             Debtor.                            BAP No. 16-1231
______________________________

YAN SUI; PEI-YU YANG,                           MEMORANDUM*

                Appellants,

 v.

RICHARD A. MARSHACK; et al.,

                Appellees.

                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
             Faris, Lafferty, and Kurtz, Bankruptcy Judges, Presiding

                              Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Chapter 7 debtor Yan Sui and non-debtor Pei-Yu Yang appeal pro se from a

judgment of the Bankruptcy Appellate Panel (“BAP”) dismissing Sui’s appeal for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
lack of standing. We must determine our own jurisdiction sua sponte. Special

Investments, Inc. v. Aero Air, Inc., 360 F.3d 989, 992 (9th Cir. 2004). We dismiss

for lack of appellate jurisdiction.

      On May 5, 2016, the bankruptcy court entered an order denying Sui’s

motion challenging the validity of claims filed in his bankruptcy case. On May 19,

2016, Sui refiled his motion seeking identical relief. On July 8, 2016, the

bankruptcy court entered an order denying Sui’s second motion. Sui filed a notice

of appeal on July 19, 2016.

      We lack jurisdiction over this appeal because Sui did not appeal from the

bankruptcy court’s final order within the 14 days prescribed by Fed. R. Bankr.

P. 8002(a)(1). See 28 U.S.C. § 158(c)(2) (an appeal to the BAP or district court

from a bankruptcy court must be taken within the time provided by Fed. R. Bankr.

P. 8002); Slimick v. Silva (In re Slimick), 928 F.2d 304, 307 (9th Cir. 1990) (the

filing of an order or judgment after the entry of a final disposition resolving the

issue at bar does not constitute a second final disposition or extend the appeal

period); see also Anderson v. Mouradick (In re Mouradick), 13 F.3d 326, 327 (9th

Cir. 1994) (“The provisions of Bankruptcy Rule 8002 are jurisdictional; the

untimely filing of a notice of appeal deprives the appellate court of jurisdiction to

                                           2                                    16-60081
review the bankruptcy court’s order.”).

      All pending motions are denied.

      DISMISSED.




                                          3   16-60081